            Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF COLUMBIA

SARA GHADAMI, a U.S. Citizen,

     31 Finisterra                            Case No. 1:19-cv-00397
     Irvine, CA 92614

and

ALI AKBAR GHADAMY, her father,

     Plaintiffs,

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

UNITED STATES DEPARTMENT OF
STATE,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

EMBASSY OF THE UNITED STATES,
ANKARA, TURKEY,

Serve: Executive Office
        Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 2 of 11



       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

KIRSTJEN NIELSEN, Secretary of the
Department of Homeland Security,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

L. FRANCIS CISSNA, Director of the
United States Citizenship and Immigration
Services,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

WILLIAM P. BARR, Attorney General of the
United States,

Serve: Attorney General
       Department of Justice
       950 Pennsylvania Ave., NW
       Washington, DC 20530

MICHAEL POMPEO, United States
Secretary of State,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

and;

JEFFREY HOVENIER, Charge de Affaires
of the United States at the U.S. Embassy,
Ankara, Turkey,

                                            2
           Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 3 of 11




Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, DC 20522

  Defendants.



  COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’
   REFUSAL TO ADJUDICATE PLAINTIFFS’ IMMIGRANT VISA APPLICATION

       COME NOW Plaintiffs Sara Ghadami and her father Ali Akbar Ghadamy, to

respectfully request a hearing before this Honorable Court to make a determination on

Ali Ghadamy’s immigrant visa application, or alternatively requesting that this Honorable

Court issue a writ of mandamus compelling Defendants to adjudicate Ali Ghadamy’s

long-delayed immigrant visa application.

                                       PARTIES


   1. Plaintiff Sara Ghadami (hereinafter sometimes referred to as “Sara”) is a citizen

of the United States. He became a U.S. citizen on September 22, 2015.

   2. Plaintiff Ali Ghadamy (hereinafter sometimes referred to as “Hamed”) is a citizen

of Iran.

   3. Defendant Department of Homeland Security (hereinafter sometimes referred to

as “the DHS”) is the agency of the United States that is responsible for implementing

the petition for alien relative provisions of the law and assisting the DOS with

background and security checks.




                                           3
         Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 4 of 11



   4. Defendant United States Citizenship and Immigration Services (hereinafter

sometimes referred to as “the USCIS”) is the component of the DHS that is responsible

for processing petitions filed on behalf of alien relatives seeking to file immigrant visa

applicants.

   5. Defendant Department of State (hereinafter sometimes referred to as “the DOS”)

is the agency of the United States that is responsible for communicating with the DHS

and managing Defendant Embassy of the United States in Ankara, Turkey, and which is

responsible for implementing the immigrant visa provisions of the law.

   6. Defendant Embassy of the United States in Ankara, Turkey (hereinafter

sometimes referred to as “the Ankara Embassy”) is a component of the DOS that is

responsible for processing immigrant visa applications and implementing the immigrant

visa provisions of the law.

   7. Defendant Kirstjen Nielsen, the Interim Secretary of the DHS, is the highest

ranking official within the DHS. Nielsen, by and through her agency for the DHS, is

responsible for the implementation of the Immigration and Nationality Act (hereinafter

sometimes referred to as “the INA”), and for ensuring compliance with applicable federal

law, including the Administrative Procedures Act (hereinafter sometimes referred to as

“the APA”). Nielsen is sued in her official capacity as an agent of the government of the

United States.

   8. Defendant L. Francis Cissna, Director of the USCIS, is the highest ranking official

within the USCIS. Cissna is responsible for the implantation of the INA and for ensuring

compliance with all applicable federal laws, including the APA. Cissna is sued in his


                                            4
         Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 5 of 11



official capacity as an agent of the government of the United States.

   9. Defendant Matthew Whitaker is the Acting Attorney General of the United States

who is sued only in his official capacity, as well as his successors and assigns. The

Department of Justice is headquartered at 950 Pennsylvania Avenue, NW, Washington,

D.C. 20530.

   10. Defendant Michael Pompeo, Secretary of State, is the highest ranking official

within the DOS.     Pompeo is responsible for the implementation of the INA and for

ensuring compliance with applicable federal laws, including the APA. Pompeo is sued

in his official capacity as an agent of the government of the United States.

   11. Defendant Jeffrey Hovenier is the Charge de Affaires of the United States at the

U.S. Embassy, Ankara, Turkey. Hovenier is being sued in his official capacity as an

agent of the government of the United States.

                                  JURSIDICTION AND VENUE

   12. This Honorable Court has federal question jurisdiction over this cause pursuant

to 28 U.S.C. § 1331, as it raises claims under the Constitution of the United States, the

INA, 8 U.S.C. § 1101 et seq., and the APA, 5 U.S.C. § 701 et seq, in conjunction with

the Mandamus Act, ​28 USC ​§ ​1361​.

   13. Venue is proper pursuant to 28 U.S.C. § 1391(e)(1) because (1) Defendants are

agencies of the United States or officers or employees thereof acting in their official

capacity or under color of legal authority; (2) no real property is involved in this action,

and; (3) the Defendants all maintain offices within this district.

   14. This Honorable Court is competent to adjudicate this case, notwithstanding the


                                              5
           Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 6 of 11



doctrine of consular non-reviewability, ​see United States ex rel. Knauff v. Shaughnessy,​

338 U.S. 537 (1950), because Defendants have not made any decision in regard to

Hamed’s visa application.


                    FACTS COMMON TO ALL CLAIMS FOR RELIEF


   15. Sara Ghadami is the immigrant visa petitioner for Ali Ghadamy’s immigrant visa

application.

   16. Under federal immigration law, Ali Ghadamy is an immediate relative immigrant

visa applicant through his United States Citizen daughter, Sara Ghadami.

   17. Ali Ghadamy is an Iranian citizen. Iran is a predominantly Muslim country.

   18. Sara Ghadami filed a visa petition for her father, Ali Ghadamy, with the USCIS on

or about May 17, 2016.

   19. The USCIS purportedly approved Ali Ghadamy’s visa petition on November 4,

2016 (Application # LIN-16-906-63822). The USCIS allegedly forwarded the approved

petition to the National Visa Center (hereinafter sometimes referred to as the “NVC”), a

division of the DOS, for processing.

   20. Ali Ghadamy filed Form DS-260, Application for Immigrant Visa and Alien

Registration, with the DOS in December of 2016.

   21. Plaintiffs paid, and Defendants accepted, all applicable filing and visa fees.

                            FIRST CLAIM FOR RELIEF
           (Agency Action Unlawfully Withheld and Unreasonably Delayed)

   For their first claim for relief against all Defendants, Plaintiffs allege and state as

follows:

                                             6
         Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 7 of 11



   22. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as

though fully set out herein.

   23. The APA requires that “[w]ith due regard for the convenience and necessity of

the parties or their representatives and within a reasonable time, each agency shall

proceed to conclude a matter presented to it.” 5 U.S.C. § 555(b). Section 555(b)

creates a non-discretionary duty to conclude agency matters.             ​Litton Microwave

Cooking Prods. v. NLRB​, 949 F.2d 249, 253 (8th Cir. 1991). A violation of this duty is a

sufficient basis for mandamus relief.

   24. The APA permits this Honorable Court to “compel agency action unlawfully

withheld or unreasonably delayed.” 5 U.S.C. § 706(1).

   25. The DOS Consular Electronic Application Center claims that Hamed’s visa

application is currently undergoing “administrative processing.”

   26. The DOS regularly works with the DHS when carrying out background and

security investigations that are delayed by administrative processing.

   27. The DHS has a policy, known as the “Controlled Application Review and

Resolution Program” (hereinafter sometimes referred to as “the CARRP”) that

intentionally delays the applications of adherents of Islam due to security concerns.

   28. On information and belief, Plaintiffs allege that the Defendants are intentionally

delaying a response to the DOS in regard to Hamed’s visa application pursuant to the

CARRP program. Plaintiffs allege that this delay is due to Ali Ghadamy being from a

predominantly Muslim country.

   29. Upon information and belief, Plaintiffs allege that the DOS is and has been


                                            7
          Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 8 of 11



complicit in the delay in processing Ali Ghadamy’s visa application.

   30. Since 2008, the Defendants have used CARRP—an internal policy that has

neither been approved by Congress nor subjected to public notice and comment—to

investigate and adjudicate applications deemed to present potential “national security

concerns.” CARRP prohibits USCIS field officers from approving an application with a

potential “national security concern,” instead directing officers to deny the application or

delay adjudication—often indefinitely—in violation of the INA.

   31. CARRP’s definition of “national security concern” is far more expansive than the

security-related ineligibility criteria for immigration applications set forth by Congress in

the INA. Rather, CARRP identifies “national security concerns” based on deeply-flawed

and expansive government watchlists, and other vague and overbroad criteria that bear

little, if any, relation to the security-related statutory ineligibility criteria. The CARRP

definition casts a net so wide that it brands innocent, law-abiding residents, like

Plaintiffs—none of whom pose a security threat—as “national security concerns” on

account of innocuous activity and associations, and characteristics such as national

origin.

   32. Although the total number of people subject to CARRP is not known, USCIS data

reveals that between FY2008 and FY2012, more than 19,000 people from twenty-one

Muslim-majority countries or regions were subjected to CARRP.

   33. Plaintiffs allege that Hamed’s application has been in administrative processing

beyond a reasonable time period for completing administrative processing of his visa

application.


                                             8
           Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 9 of 11



    34. The combined delay and failure to act on Hamed’s immigrant visa application is

attributable to the failure of Defendants to adhere to their legal duty to avoid

unreasonable delays under the INA and the applicable rules and regulations.

    35. There are no alternative adequate or reasonable forms of relief available to

Plaintiffs.

    36. Plaintiffs have exhausted all administrative remedies available to them in pursuit

of a resolution of this matter, including repeatedly requesting the processing of their

case with the USCIS, the State Department and the National Visa Center.

                              SECOND CLAIM FOR RELIEF
                       (Violation of Right to Due Process of Law)

    For their second claim for relief against all Defendants, Plaintiffs allege and state as

follows:

    37. Plaintiffs reallege and incorporate by reference the foregoing paragraphs as

though fully set out herein.

    38. The right to fundamental fairness in administrative adjudication is protected by

the Due Process Clause of the Fifth Amendment to the United States Constitution.

Plaintiffs may seek redress in this Court for Defendants’ combined failures to provide a

reasonable and just framework of adjudication in accordance with applicable law.

    39. The combined delay and failure to act by Defendants has violated the due

process rights of Plaintiffs.

    40. The combined delay and failure to act by Defendants has irrevocably harmed

Plaintiffs by causing a loss of consortium between them, among other ways.



                                             9
         Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 10 of 11



                                     REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, Sara Ghadami and Ali Akbar Ghadamy request the

following relief:

   1. That this Honorable Court assume jurisdiction over this action;

   2. Enter a judgment declaring that (a) CARRP violates the INA and its implementing

regulations; Article 1, Section 8, Clause 4 of the United States Constitution; the Fifth

Amendment to the United States Constitution; and the APA; and (b) Defendants

violated the APA by adopting CARRP without promulgating a rule and following the

process for notice and comment by the public;

   3. Enjoin Defendants, their subordinates, agents, employees, and all others acting

in concert with them from applying CARRP to the processing and adjudication of

Plaintiffs’ immigration benefit applications;

   4. Order Defendants to rescind CARRP because they failed to follow the process

for notice and comment by the public;

   5. That this Honorable Court issue a writ of mandamus compelling Defendants to

promptly complete all administrative processing within sixty days;

   6. That this Honorable Court take jurisdiction of this matter and adjudicate Hamed’s

immigrant visa pursuant to this Court’s declaratory judgment authority;

   7.   That this Honorable Court issue a writ of mandamus compelling Defendants to

issue an immigrant visa to Hamed;

   8. That this Honorable Court issue a writ of mandamus compelling Defendants to

explain to Plaintiffs the cause and nature of the delay and inform Plaintiffs of any action


                                                10
        Case 1:19-cv-00397-ABJ Document 1 Filed 02/15/19 Page 11 of 11



they may take to accelerate processing of the visa application;

   9. Attorney’s fees, legal interests, and costs expended herein, pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412;

   10. Such other and further relief as this Honorable Court may deem just and proper.




                                                         RESPECTFULLY SUBMITTED
                                                         this 15th day of February, 2019


                                                                /s/ James O. Hacking, III
                                                                     James O. Hacking, III
                                                               Hacking Law Practice, LLC
                                                                     34 N. Gore, Suite 101
                                                                      St. Louis, MO 63119
                                                                         (O) 314.961.8200
                                                                          (F) 314.961.8201
                                                       (E) ​jim@hackinglawpractice.com

                                                       ATTORNEYS FOR PLAINTIFFS




                                           11
